Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to application communication filed on 8/11/2022.
2. 	Claims 1-5 are pending in the case. 
3.	Claim 1 is an independent claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11442611. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite every element of the patented claims and therefore, anticipate the patented claims. 
Instant Application No. 17885939
U.S. Patent No. 11442611
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3 
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4



Claims 1, 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11048395. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite every element of the patented claims and therefore, anticipate the patented claims. 
 
Instant Application No. 17885939
U.S. Patent No. 11048395
Claim 1
Claim 3
Claim 2
Claim 3
Claim 3 

Claim 4
Claim 4
Claim 5





Claims 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-7 of U.S. Patent No. 11048395 in view of Hsu et al. (hereinafter “Hsu”), U.S. Published Application No. 20140098294
 Claim 3 depends on claim 1:
Patent No. 11048395 fails to expressly teach wherein the setting UI includes text information and graphical information

However, Hsu teaches wherein the setting UI includes text information and graphical information. (e.g., the channel/volume number or value is considered “text” and “graphical information; HSU par. 24; When the channel or volume switching option is executed, if the display device receives a first type press on the button, the display device will sequentially switch to the next channel or volume level and display the corresponding channel number or volume value.)  

In the analogous art of displaying menu options for a task, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the menus of Patent No. 11036380 with the menu features as taught by Hsu to provide the benefit of quickly guiding a user to operating a television as desired.

Claim 5 depends on claim 1:
Patent No. 11048395 fails to expressly teach wherein the first function is a function of moving the selection UI, and the second function is a function of selecting a menu item of the plurality of menu items on which the selection UI is located.

However, Hsu teaches wherein the first function is a function of moving the selection UI, (e.g., control cursor to move from one menu item to another menu item based on the “short click input) Hsu: par. 23; And when the display device is turned on, the display device will be switched from the state 252 to the state 254 if the button B1 is pressed with "one click", the first type press, which makes the display device show the OSD MENU 300 and a cursor automatically targeting the first option 310 of the OSD MENU 300. After that, if the button B1 is further pressed with the first type press, the display device will be switched from the state 254 to the state 260, which makes the first option 310 being selected and unfolded and the first sub-option 312 under the first option 310 being targeted.)
and the second function is a function of selecting a menu item of the plurality of menu items on which the selection UI is located. (e.g., Although in the “execution example” of par. 23, the second input is a “first type press”, Examiner notes that the first and the second type presses are described as interchangeable of par. 27. 
Therefore, the second input may be any of the different types of key presses used interchangeably including the second key press type which is identified as “long press” of par. 15;  Hsu; par. 15; If the detected duration of the button B1 being pressed is longer than the predetermined time period, the processor SI will take the press on button B1 as a " long press", which is the second type pressing command. Par. 23; If the display device is at the state 260 and the button B1 is pressed with the first type press, the currently targeted sub-option will be selected and the function corresponding to the currently targeted sub-option will be executed. Par. 27; the operating commands are generated by the first, second and third type presses, and can be exchanged with one another. In this way, various methods for controlling the display device can be designed according to the present invention. In addition, the processor implementing the FSM of the present invention can be configured to define more press types. Any changes and modifications to the methods utilizing different press types or other ways to trigger the single button on the display device in order to operate a display device can be derived from the present invention. For example, the first, second and third type press can be replaced by other ways to trigger different signals, and the modifications to the contents and/or interface of the OSD menu can be derived from the present invention.)
In the analogous art of displaying menu options for a task, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the menus of Patent No. 11036380 with the menu features as taught by Hsu to provide the benefit of quickly guiding a user to operating a television as desired.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over by Hsu et al. (hereinafter “Hsu”), U.S. Published Application No. 20140098294, in view of Anttila et al. (hereinafter “Anttila”), U.S. Published Application No. 20090083665 A1.
Claim 1:
Hsu teaches A display apparatus, comprising: 
a display; (par. 9; display device)
a single physical button; (par. 2; method of controlling the display device by pressing a single button of the display device)
and one or more processors configured to: (Figure 1; processor SI, par. 14; processor SI)
receive a user input via the single physical button, while , a plurality of menu items and a selection (UI) are displayed on the display, , (e.g., receiving a “single click” of a physical single key while the OSD of Figure 3 is display and while the cursor is positioned at a first menu option 310 Figure 3; plurality of selectable menu items; par. 2; method of controlling the display device by pressing a single button of the display device, par. 14; The first end of the button B1 is coupled to the second end of the resistor R2, and the second end of the button B1 is coupled to the processor S1. par. 23; And when the display device is turned on, the display device will be switched from the state 252 to the state 254 if the button B1 is pressed with "one click", the first type press, which makes the display device show the OSD MENU 300 and a cursor automatically targeting the first option 310 of the OSD MENU 300. After that, if the button B1 is further pressed with the first type press, the display device will be switched from the state 254 to the state 260, which makes the first option 310 being selected and unfolded and the first sub-option 312 under the first option 310 being targeted.)  
control to move the selection UI from the one menu item of the plurality of menu items to another menu item of the plurality of menu items while  and plurality of menu items are displayed on the display; (Appln. No.: 17/308,143e.g., control cursor to move from one menu item to another menu item based on the “short click input) par. 23; And when the display device is turned on, the display device will be switched from the state 252 to the state 254 if the button B1 is pressed with "one click", the first type press, which makes the display device show the OSD MENU 300 and a cursor automatically targeting the first option 310 of the OSD MENU 300. After that, if the button B1 is further pressed with the first type press, the display device will be switched from the state 254 to the state 260, which makes the first option 310 being selected and unfolded and the first sub-option 312 under the first option 310 being targeted.)


based to the user input received via the single physical button being identified as the long press input, (e.g., second input may be of different types of key presses used interchangeably including an identified “long press” par. 15; If the detected duration of the button B1 being pressed is longer than the predetermined time period, the processor SI will take the press on button B1 as a " long press", which is the second type pressing command. Par. 23; If the display device is at the state 260 and the button B1 is pressed with the first type press, the currently targeted sub-option will be selected and the function corresponding to the currently targeted sub-option will be executed. Par. 27; the operating commands are generated by the first, second and third type presses, and can be exchanged with one another.) 
control to select the one menu item among the plurality of menu items in which the selection UI is located and to execute a function corresponding to the selected one menu item, while  the plurality of menu items are displayed on the display; (e.g., Although in the “execution example” of par. 23, the second input is a “first type press”, Examiner notes that the first and the second type presses are described as interchangeable of par. 27. Therefore, the second input may be any of the different types of key presses used interchangeably including the second key press type which is identified as “long press” of par. 15;  par. 15; If the detected duration of the button B1 being pressed is longer than the predetermined time period, the processor SI will take the press on button B1 as a " long press", which is the second type pressing command. Par. 23; If the display device is at the state 260 and the button B1 is pressed with the first type press, the currently targeted sub-option will be selected and the function corresponding to the currently targeted sub-option will be executed. Par. 27; the operating commands are generated by the first, second and third type presses, and can be exchanged with one another. In this way, various methods for controlling the display device can be designed according to the present invention. In addition, the processor implementing the FSM of the present invention can be configured to define more press types. Any changes and modifications to the methods utilizing different press types or other ways to trigger the single button on the display device in order to operate a display device can be derived from the present invention. For example, the first, second and third type press can be replaced by other ways to trigger different signals, and the modifications to the contents and/or interface of the OSD menu can be derived from the present invention.)

based on an execution of the function corresponding to the selected one menu item, control the display to display a UI setting indicating a current setting value of the function corresponding to the selected one menu item, while the plurality of menu items are displayed on the display, (e.g., based on executing volume or channel function of selected menu option, control the display to display a volume or channel value indicator (i.e., OSD for channel number or volume value) par. 24; When the channel or volume switching option is executed, if the display device receives a first type press on the button, the display device will sequentially switch to the next channel or volume level and display the corresponding channel number or volume value.)


Hsu fails to expressly teach receiving user input while a guide user interface (UI) is displayed, the guide UI indicating a first function corresponding to a short click input and a second function corresponding to a long press input;
wherein the guide UI includes a first graphical UI and a first text UI corresponding to the first function, and a second graphical UI and a second text UI corresponding to the second function, the first text UI comprising a name of the first function corresponding to the short click input and the second text UI comprising a name of the second function corresponding to the long press input.


However, Anttila teaches receiving user input while a guide user interface (UI) is displayed, the guide UI indicating a first function corresponding to a short click input and a second function corresponding to a long press input; ( e.g., receiving input to change the volume while a guide UI overlies a playback application as shown in Figure 2F par. 36;  As described herein the state control menu is generally configured to overlie an active application that is being displayed on the display of the corresponding device, without obscuring the display of the active or underlying application. par. 43; In another embodiment, the length of time a key is pressed can also be used to determine an action or function. For example, in one embodiment, the state menu system can assign more than one function to the designated regions. A short pressing of the key on the keypad associated with state menu region can activate or call one function, while a longer press can activate or call another function. The regions or areas of the state menu could display this selection possibility by highlighting one of the selections on the state menu, the highlighted selection being the one that requires a pressing of the key for a different period of time than the first. Par. 65; If the user wishes to access one of the playback control state functions, the user can, in one embodiment, select or activate the desired key. For example, if the user wishes to adjust the volume, the user can press the key that corresponds to the volume control. The state menu F101 reappears, as shown in screen F30. In one embodiment, the activation of any key can cause the state menu F101 to reappear or wake-up.)

wherein the guide UI includes a first graphical UI and a first text UI corresponding to the first function, and a second graphical UI and a second text UI corresponding to the second function, the first text UI comprising a name of the first function corresponding to the short click input and the second text UI comprising a name of the second function corresponding to the long press input.(see Figure 2A; the guide includes a graphical UI and text for Volume up and down (i.e., first and second function)  Examiner notes the key press may vary based on the length of time  par. 35; In FIG. 2A, each sector or region A05-A09 corresponds to one of the functions associated with the media playback application, such as for example, "play" A05 and "volume down" A08. It should be noted that the particular location of each of the functions or controls illustrated in FIG. 2A is merely exemplary, and in alternate embodiments, the controls can be located in any suitable or desired position on the menu A03. For example, the volume controls could be in an "up" "down" or top and bottom orientation, while the fast-forward and rewind could be in the "left" and "right" positions of the menu A03. par. 43; In another embodiment, the length of time a key is pressed can also be used to determine an action or function. For example, in one embodiment, the state menu system can assign more than one function to the designated regions. A short pressing of the key on the keypad associated with state menu region can activate or call one function, while a longer press can activate or call another function. The regions or areas of the state menu could display this selection possibility by highlighting one of the selections on the state menu, the highlighted selection being the one that requires a pressing of the key for a different period of time than the first.)

In the analogous art of menu options for controlling media applications, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display for displaying menu options for controlling a display as taught by Hsu to include an overlaying Guide interface as taught by Anttila to provide the benefit of providing improved guidance symbols to help a new user efficiently perform media related operations with the underlying media application.


Claim 2 depends on claim 1:
Hsu fails to expressly teach wherein the guide UI is located on a first area of the display, and the plurality of menu items are located on a second area of the display, the first area and the second area being different areas on the display and separate from each other on the display.

However, Antilla teaches wherein the guide UI is located on a first area of the display, and the plurality of menu items are located on a second area of the display, the first area and the second area being different areas on the display and separate from each other on the display. (see Antilla; Guide UI displayed separately than option menu that includes a list of available functions as shown in Figure 2B-2F; par. 5; Some devices or applications can include an "Options" menu, from which various functions and controls can be selected. Generally, the Options menu includes a long list of available functions and controls, and does not differentiate or highlight the more important controls or the most used selections. The process to select an item from the Options menu can involve a number of highlighting and selection steps. Also, when the Options menu is selected or opened, the menu, together with any submenus, will obscure a good portion of the screen area of the device display. The Options menu is typically presented as a "list" of menu selection items, and a user has to scroll up/down, or left/right to visualize all of the available selection and control options.)

    PNG
    media_image1.png
    450
    361
    media_image1.png
    Greyscale

In the analogous art of menu options for controlling media applications, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display for displaying menu options for controlling a display as taught by Hsu to include an overlaying Guide interface as taught by Anttila to provide the benefit of quickly accessing prioritize functions associated with a specific task in effort to complete the task faster. 


Claim 3 depends on claim 1:
Hsu/Antilla teaches wherein the setting UI includes text information and graphical information. (e.g., the channel/volume number or value is considered “text” and “graphical information; HSU par. 24; When the channel or volume switching option is executed, if the display device receives a first type press on the button, the display device will sequentially switch to the next channel or volume level and display the corresponding channel number or volume value.)  (see Antilla;Figure 2A for settings UI including text and graphical information) 



Claim 5 depends on claim 1:
Hsu teaches wherein the first function is a function of moving the selection UI, (e.g., control cursor to move from one menu item to another menu item based on the “short click input) Hsu: par. 23; And when the display device is turned on, the display device will be switched from the state 252 to the state 254 if the button B1 is pressed with "one click", the first type press, which makes the display device show the OSD MENU 300 and a cursor automatically targeting the first option 310 of the OSD MENU 300. After that, if the button B1 is further pressed with the first type press, the display device will be switched from the state 254 to the state 260, which makes the first option 310 being selected and unfolded and the first sub-option 312 under the first option 310 being targeted.)
and the second function is a function of selecting a menu item of the plurality of menu items on which the selection UI is located. (e.g., Although in the “execution example” of par. 23, the second input is a “first type press”, Examiner notes that the first and the second type presses are described as interchangeable of par. 27. 
Therefore, the second input may be any of the different types of key presses used interchangeably including the second key press type which is identified as “long press” of par. 15;  Hsu; par. 15; If the detected duration of the button B1 being pressed is longer than the predetermined time period, the processor SI will take the press on button B1 as a " long press", which is the second type pressing command. Par. 23; If the display device is at the state 260 and the button B1 is pressed with the first type press, the currently targeted sub-option will be selected and the function corresponding to the currently targeted sub-option will be executed. Par. 27; the operating commands are generated by the first, second and third type presses, and can be exchanged with one another. In this way, various methods for controlling the display device can be designed according to the present invention. In addition, the processor implementing the FSM of the present invention can be configured to define more press types. Any changes and modifications to the methods utilizing different press types or other ways to trigger the single button on the display device in order to operate a display device can be derived from the present invention. For example, the first, second and third type press can be replaced by other ways to trigger different signals, and the modifications to the contents and/or interface of the OSD menu can be derived from the present invention.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu/Anttila as cited above, and applied to claim 1, in view of Takagi et al. (hereinafter “Takagi”) U.S. Published Application No. 20020113895 A1.
Claim 4 depends on claim 1:
Hsu/Anttila fails to expressly teach wherein the one or more processors is configured to change a speed of executing the function corresponding to the selected one menu item displayed on the display according to a time duration of the long press input.

              However, Takagi teaches wherein the one or more processors is configured to change a speed of executing the function corresponding to the selected one menu item displayed on the display according to a time duration of the long press input. (e.g., executing a channel function according to a time duration of a long press par. 7; In the device of the invention, each time the channel UP/DOWN key is pressed for changing the channel, the channel number is immediately changed upward/downward by one and, when this key is held down continuously at least for a predetermined time lapse (e.g., one second or so), the first digit of the channel number is cleared to 0 so that the channel number is changed upward/downward by 10 every constant time lapse (e.g., 0.3 second). Thus, the channel number changes by 10 every constant lapse of time, thus providing a constant changing speed with passing time. The user can change the channel number upward/downward as confirming its changing state visually on a display to thereby easily guess a time required to reach his desired channel and actually reach it easily and in a short time.)
In the analogous art of menu options for a television control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display for displaying menu options for controlling a display as taught by Hsu/Anttila to include a speed for executing based on duration of press input as taught by Takagi to provide the benefit of actually reach a desired channel faster easily (see Takagi; par. 7)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145